IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


ERIC X. RAMBERT,                            :   No. 16 EAP 2022
                                            :
                     Appellant              :   Appeal from the order of
                                            :   Commonwealth Court dated April 18,
                                            :   2022 at No. 11 MD 2021.
               v.                           :
                                            :
                                            :
JOHN E. WETZEL, SECRETARY,                  :
                                            :
                     Appellee               :


                                     ORDER


PER CURIAM                                         DECIDED: October 19, 2022
      AND NOW, this 19th day of October, 2022, Appellant’s “Motion to Proceed

Pursuant to Rule Pa.R.A.P. [ ] 127” is GRANTED. The order of the Commonwealth Court

is AFFIRMED.